Exhibit 10.16

 

AMENDED AND RESTATED SETTLEMENT AGREEMENT AND STIPULATION

 

 

            THIS AMENDED AND RESTATED SETTLEMENT AGREEMENT and Stipulation dated
as of _________, 2013 by and between Santo Mining Corp. (“Santo” or the
“Company”), a corporation formed under the laws of the State of Nevada, and IBC
Funds, LLC (“IBC”), a Nevada Limited Liability Company.  This Amended and
Restated Settlement Agreement and Stipulation restates and replaces that
Settlement Agreement and Stipulation executed and entered into between IBC and
Santo on September 27, 2013 and IBC and Santo agree that said Settlement
Agreement and Stipulation executed September 27, 2013 shall be null and void and
of no force or effect.

BACKGROUND:

            WHEREAS, there are bona fide outstanding liabilities of the Company
in the principal amount of not less than $123,027.82; and

            WHEREAS, these liabilities are past due; and

            WHEREAS, IBC acquired such liabilities on the terms and conditions
set forth in the annexed Claim Purchase Agreement(s), subject however to the
agreement of the Company and compliance with the provisions hereof; and

            WHEREAS, IBC and Santo desire to resolve, settle, and compromise
among other things the liabilities as more particularly set forth on Schedule A
annexed hereto (hereinafter collectively referred to as the “Claims”).

            NOW, THEREFORE, the parties hereto agree as follows:

--------------------------------------------------------------------------------

 

            1.         Defined Terms.    As used in this Agreement, the
following terms shall have the following meanings specified or indicated (such
meanings to be equally applicable to both the singular and plural forms of the
terms defined):                    

                  "AGREEMENT" shall have the meaning specified in the preamble
hereof.

                  “BID PRICE” shall mean the closing bid price of the Common
Stock on the Principal Market.

                  “CLAIM AMOUNT” shall mean $123,027.82.

                  "COMMON STOCK" shall mean the Company's common stock, having
no par value per share, and any shares of any other class of common stock
whether now or hereafter authorized, having the right to participate in the
distribution of dividends (as and when declared) and assets (upon liquidation of
the Company).

                  “COURT” shall mean Circuit Court within Sarasota County,
Florida.                   

                  "DISCOUNT" shall mean forty-five (45%) percent of the lowest
price for which the Company’s stock has traded on the Principal Market during
the Valuation Period.           

                  "DTC" shall have the meaning specified in Section 3b.    

                  "DWAC" shall have the meaning specified in Section 3b.  

                  "FAST" shall have the meaning specified in Section 3b.

                   "MARKET PRICE" on any given date shall mean the lowest
Closing Sale Price during the Valuation Period.             

                  "PRINCIPAL MARKET" shall mean the Nasdaq National Market, the
Nasdaq SmallCap Market, the Over the Counter Bulletin Board, QB marketplace, the
American Stock Exchange or the New York Stock Exchange, whichever is at the time
the principal trading exchange or market for the Common Stock.

--------------------------------------------------------------------------------

 

                  "PURCHASE PRICE" shall mean the Market Price during the
Valuation Period (or such other date on which the Purchase Price is calculated
in accordance with the terms and conditions of this Agreement) less the product
of the Discount and the Market Price.

                  “SELLER” shall mean any individual or entity listed on
Schedule A, who originally owned the Claims.

                  "TRADING DAY" shall mean any day during which the Principal
Market shall be open for business.

                  "TRANSFER AGENT" shall mean the transfer agent for the Common
Stock (and to any substitute or replacement transfer agent for the Common Stock
upon the Company's appointment of any such substitute or replacement transfer
agent).                     

                  "VALUATION PERIOD" shall mean the ten (10) day trading period
preceding the share request inclusive of the day of any Share Request pursuant
to this agreement (the “trading period”); provided that the Valuation Period
shall be extended as necessary in the event that (1) the Initial Issuance is
delivered in more than one tranche pursuant to Sections 3(a) and 3(e), and/or
(2) one or more Additional Issuances is required to be made pursuant to Section
3(d) below, in which case the Valuation Period for each issuance shall be
extended to include additional trading days pursuant to such issuance.  The
Valuation Period shall begin on the date of any Share Request pursuant to this
Agreement, but shall be suspended to the extent that any subsequent Initial
Issuance tranche and/or Additional Issuance is due to be made until such date as
such Initial Issuance tranche and/or Additional Issuance is delivered to IBC
pursuant to Section 3(b)(iii). Any period of suspension of the Valuation Period
shall be established by means of a written notice from IBC to the Company. 

                  2.         Fairness Hearing.   Upon the execution hereof,
Company and IBC agree, pursuant to Section 3(a)(10) of the Securities Act of
1933 (the “Act”), to immediately submit the terms and conditions of this
Agreement to the Court for a hearing on the fairness of such terms and
conditions, and the issuance exempt from registration of the Settlement Shares. 
This Agreement shall become binding upon the parties only upon entry of an order
by the Court substantially in the form annexed hereto as Exhibit A (the
“Order”).

--------------------------------------------------------------------------------

 

            3.         Settlement Shares.   Following entry of an Order by the
Court in accordance with Paragraph 2 herein and the delivery by IBC and Company
of the Stipulation of Dismissal (as  defined below), Company shall issue and
deliver to IBC shares of its Common Stock (the “Settlement Shares”) as follows:

                        a.         In settlement of the Claims, Company shall
initially issue and deliver to IBC, in one or more tranches as necessary subject
to paragraph 3(f) herein, shares of Common Stock (the “Initial Issuance”),
subject to adjustment and ownership limitations as set forth below, sufficient
to satisfy the compromised amount at a forty-five percent (45%) discount to
market (the total amount of the claims multiplied by 55%) based on the market
price during the valuation period as defined herein through the issuance of
freely trading securities issued pursuant to Section 3(a)(10) of the Securities
Act (the “settlement shares”).  The Company shall also issue to IBC, on the
issuance date(s), 250,000 shares as a settlement fee.

                        b.         No later than the first business day
following the date that the Court enters the Order, time being of the essence,
Company shall: (i) cause its legal counsel to issue an opinion to Company’s
transfer agent, in form and substance reasonably acceptable to IBC and such
transfer agent, that the shares of Common Stock to be issued as the Initial
Issuance and Additional Issuance (as defined below) are legally issued, fully
paid and non-assessable, are exempt from registration under the Securities Act,
may be issued without restrictive legend, and may be resold by IBC without
restriction; (ii) transmit via email, facsimile and overnight delivery an
irrevocable and unconditional instruction to Company’s stock transfer agent; and
(iii) issue the Initial Issuance, as Direct Registration Systems (DRS) shares to
IBC’s account with The Depository Trust Company (DTC) or through the Fast
Automated Securities Transfer (FAST) Program of DTC’s Deposit/Withdrawal Agent
Commission (DWAC) system, without any legends or restriction on transfer. The
date upon which the first tranche of the Initial Issuance shares have been
received into IBC’s account and are available for sale by IBC shall be referred
to as the “Issuance Date”. In the event that Company is delinquent on issuance
of shares of stock to IBC pursuant to the terms and conditions of this Section 3
within three (3) business days of a request for issuance of shares pursuant to
Court Order Granting Approval of this Settlement Agreement, then upon demand of
IBC, Company shall be responsible for payment of a penalty of $1,000.00 per day,
payable to IBC, until said delinquency is cured. 

--------------------------------------------------------------------------------

 

                        c.         During the Valuation Period, the Company
shall deliver to IBC, through the Initial Issuance and any required Additional
Issuance subject to paragraph 3(f) herein, that number of shares (the “Final
Amount”) with an aggregate value equal to (A) the sum of the Claim Amount,
divided by (B) the Purchase Price.  The parties acknowledge that the number of
Settlement Shares to be issued pursuant to this Agreement is indeterminable as
of the date of its execution, and could well exceed the current existing number
of shares outstanding as of the date of its execution.

                        d.         If at any time during the Valuation Period
the Market Price is below 90% of the Market Price on the day before the Issuance
Date, Company will immediately cause to be issued and delivered to IBC in
accordance with the provisions of Section 3(b) herein, such additional shares as
may be required to effect the purposes of this Settlement Agreement (each, an
“Additional Issuance”), subject to the limitation in the paragraph below.  At
the end of the Valuation Period, if the sum of the Initial Issuance and any
Additional Issuance is greater than the Final Amount, IBC shall promptly deliver
any remaining shares to Company or its transfer agent for cancellation.

--------------------------------------------------------------------------------

 

                        e.         Notwithstanding anything to the contrary
contained herein, it is the intention of the parties that the Settlement Shares
beneficially owned by IBC at any given time shall not exceed the number of such
shares that, when aggregated with all other shares of Company then beneficially
owned by IBC, or deemed beneficially owned by IBC, would result in IBC owning
more than 9.99% of all of such Common Stock as would be outstanding on such
date, as determined in accordance with Section 16 of the Exchange Act and the
regulations promulgated thereunder.  In compliance therewith, the Company agrees
to deliver the Initial Issuance and any Additional Issuances in one or more
traunches.

                        f.          For the avoidance of doubt, the price used
to determine the number of shares of Common Stock to be delivered pursuant to
any Share Request shall be rounded up to the nearest decimal place  that is
one-tenth of the par-value of the Common Stock or one-tenth of .001 if no par
value.

            4.         Necessary Action.   At all times after the execution of
this Agreement and entry of the Order by the Court, each party hereto agrees to
take or cause to be taken all such necessary action including, without
limitation, the execution and delivery of such further instruments and
documents, as may be reasonably requested by any party for such purposes or
otherwise necessary to effect and complete the transactions contemplated hereby.

            5.         Releases.    Upon receipt of all of the Settlement Shares
for and in consideration of the terms and conditions of this Agreement, and
except for the obligations, representations and covenants arising or made
hereunder or a breach hereof, the parties hereby release, acquit and forever
discharge the other and each, every and all of their current and past officers,
directors, shareholders, affiliated corporations, subsidiaries, agents,
employees, representatives, attorneys, predecessors, successors and assigns (the
“Released Parties”), of and from any and all claims, damages, cause of action,
suits and costs, of whatever nature, character or description, whether known or
unknown, anticipated or unanticipated, which the parties may now have or may
hereafter have or claim to have against each other with respect to the Claims. 
Nothing contained herein shall be deemed to negate or affect IBC’s right and
title to any securities heretofore issued to it by Company or any subsidiary of
Company.

--------------------------------------------------------------------------------

 

            6.         Representations.      Company hereby represents, warrants
and covenants to IBC as follows: 

                        a.         There are Four Hundred and Fifty Million
(450,000,000) shares of Common Stock of the Company authorized, of which
approximately Sixty seven million five hundred seventy seven thousand four
hundred eighty nine (67,577,489) Shares of Common Stock are issued and
outstanding, seven million two hundred fifty thousand (7,250,000) currently
reserved, and approximately three hundred seventy five million one hundred
seventy two thousand five hundred eleven (375,172,511) Shares of Common Stock
are available for issuance pursuant hereto;

                        b.         The shares of Common Stock to be issued
pursuant to the Order are duly authorized, and when issued will be duly and
validly issued, fully paid and non-assessable, free and clear of all liens,
encumbrances and preemptive and similar rights to subscribe for or purchase
securities;

--------------------------------------------------------------------------------

 

                        c.         The shares will be exempt from registration
under the Securities Act and issuable without any restrictive legend;

                        d.         The Company has reserved from its duly
authorized capital stock a number of shares of Common Stock at least equal to
the greater of the number of shares that could be issued pursuant to the terms
of the Order or that it shall reserve at its transfer agent, at a minimum, fifty
million shares (50,000,000) during the Valuation Period in order to ensure that
it can properly carry out the terms of this agreement, which may only be
released to Company once all of the settlement shares have been delivered and
converted pursuant to this agreement and Company’s obligations are otherwise
fully satisfied or there has otherwise been a default pursuant to the terms of
this agreement;

                        e.         If at any time it appears reasonably likely
that there may be insufficient authorized shares to fully comply with the Order,
Company shall promptly increase its authorized shares to ensure its ability to
timely comply with the Order;

                        f.          The execution of this Agreement and
performance of the Order by Company and IBC will not (1) conflict with, violate
or cause a breach or default under any agreements between Company and any
creditor (or any affiliate thereof) related to the account receivables
comprising the Claims, or (2) require any waiver, consent, or other action of
the Company or any creditor, or their respective affiliates, that has not
already been obtained;

                        g.         Without limitation, the Company hereby waives
any provision in any agreement related to the account receivables comprising the
Claims requiring payments to be applied in a certain order, manner, or fashion,
or providing for exclusive jurisdiction in any court other than this Court;

--------------------------------------------------------------------------------

 

                        h.         The Company has all necessary power and
authority to execute, deliver and perform all of its obligations under this
Agreement;

                        i.          The execution, delivery and performance of
this Agreement by Company has been duly authorized by all requisite action on
the part of Company (including a majority of its independent directors), and
this Agreement has been duly executed and delivered by Company;

                        j.          Company did not enter into the transaction
giving rise to the Claims in contemplation of any sale or distribution of
Company’s common stock or other securities;

                        k.         There has been no modification, compromise,
forbearance, or waiver entered into or given with respect to the Claims.  There
is no action based on the Claims that is currently pending in any court or other
legal venue, and no judgments based upon the Claims have been previously entered
in any legal proceeding;

                        l.          There are no taxes due, payable or
withholdable as an incident of Seller’s provision of goods and services, and no
taxes will be due, payable or withholdable as a result of settlement of the
Claims;

                        m.        Seller was not and within the past ninety (90)
days has not been directly or indirectly through one or more intermediaries in
control, controlled by, or under common control with, the Company and is not an
affiliate of the Company as defined in Rule 144 promulgated under the Act;

                        n.         To the best of the Company’s knowledge,
Seller is not, directly or indirectly, utilizing any of the proceeds received
from IBC for selling the Claims to provide any consideration to or invest in any
manner in the Company or any affiliate of the Company;

--------------------------------------------------------------------------------

 

                        o.         Company has not received any notice (oral or
written) from the SEC or Principal Market regarding a halt, limitation or
suspension of trading in the Common Stock; and

                        p.         Seller will not, directly or indirectly,
receive any consideration from or be compensated in any manner by, the Company,
or any affiliate of the Company, in exchange for or in consideration of selling
the Claims;

                        q.         Company represents that none of the services
provided or to be provided which gave rise to the Claims were or are services
related to promoting the Company’s Securities or that may be considered
relations services;

                        r.          Company represents that each Claim being
purchased pursuant hereto is a bona-fide Claim against the Company and that the
invoices or written contract(s)/promissory notes underlying each Claim are
accurate representations of the nature of the debt and the amounts owed by the
Company to Seller;

                        s.          Company acknowledges that IBC or its
affiliates may from time to time, hold outstanding securities of the Company
which may be convertible in shares of the Company’s common stock at a floating
conversion rate tied to the current market price for the stock.  The number of
shares of Common Stock issuable pursuant to this Agreement may increase
substantially in certain circumstances, including, but not necessarily limited
to the circumstance wherein the trading price of the Common Stock declines
during the Valuation Period. The Company’s executive officers and directors have
studied and fully understand the nature of the transaction contemplated by this
Agreement and recognize that they have a potential dilutive effect.  The board
of directors of the Company has concluded in its good faith business judgment
that such transaction is in the best interests of the Company.  The Company
specifically acknowledges that its obligation to issue the Settlement Shares is
binding upon the Company and enforceable regardless of the dilution such
issuance may have on the ownership interests of other shareholders of the
Company. 

--------------------------------------------------------------------------------

 

                        t.          None of the transactions agreements or
proceedings described above is party of a plan or scheme to evade the
registration requirements of the Securities Act and Santo and IBC are acting and
has acted in an arms length capacity.

            7.         Continuing Jurisdiction.   Simultaneously with the
execution of this Agreement, the attorneys representing the parties hereto will
execute a stipulation of dismissal substantially in the form annexed hereto as
Exhibit B (the “Stipulation of Dismissal”).  In order to enable the Court to
grant specific enforcement or other equitable relief in connection with this
Agreement, (a) the parties consent to the jurisdiction of the Court for purposes
of enforcing this Agreement, and (b) each party to this Agreement expressly
waives any contention that there is an adequate remedy at law or any like
doctrine that might otherwise preclude injunctive relief to enforce this
Agreement.

            8.         Conditions Precedent/ Default .    

                        a.         If Company shall default in promptly
delivering the Settlement Shares to IBC in the form and mode of delivery as
required by Paragraphs 2, 3, 4 and 6 herein;

                        b.         If the Order shall not have been entered by
the Court on or prior to ninety (90) days after execution of this agreement; 

                        c.         If the Company shall fail to comply with the
Covenants set forth in Paragraph 14 hereof; 

                        d.         If Bankruptcy, dissolution, receivership,
reorganization, insolvency or liquidation proceedings or other proceedings for
relief under any bankruptcy law or any law for the relief of debtors or other
legal proceedings for any reason shall be instituted by or against the Company;
or if the trading of the Common Stock shall have been halted, limited, or
suspended by the SEC or on the Principal Market; or trading in securities
generally on the Principal Market shall have been suspended or limited;  or,
minimum prices shall been established for securities traded on the Principal
Market or eligible for delivery via DTC or DWAC;  or the Common Stock is not
eligible or unable to be deposited for trade on the Principal Market; or the
Common Stock is no longer eligible for book transfer delivery via DWAC;  or the
Company is delinquent or has not made its required Securities and Exchange
Commission filings; or the average sales volume of the Company’s Common Stock
drops below $7,5000.00 in any given week (a period of five consecutive trading
days or more on the Principal Market);  or if at any time the market price for
the Company’s Common Stock drops below .02; or there shall have been any
material adverse change (i) in the Company’s finances or operations, or (ii) in
the financial markets such that, in the reasonable judgment of the IBC, makes it
impracticable or inadvisable to trade the Settlement Shares; and such
suspension, limitation or other action is not cured within ten (10) trading
days; then the Company shall be deemed in default of the Agreement and Order and
this Agreement shall be null and void, unless otherwise agreed by written
agreement of the parties;

--------------------------------------------------------------------------------

 

            e.         In the event that the Company fails to fully comply with
the conditions precedent as specified in paragraph 8 a. through d. herein, then
the Company shall be deemed in default of the agreement and IBC, at its option
and in its sole discretion, may declare Company to be in default of the
Agreement and Order, and this Agreement shall be null and void, unless otherwise
agreed by written agreement of the parties.  In said event, IBC shall have no
further obligation to comply with the terms of this agreement and can thus opt
out of making any remaining payments, if applicable, not previously made to
creditors as contemplated by the Claims Purchase Agreements as referenced in
schedule A, 1 through 9. 

--------------------------------------------------------------------------------

 

            9.         Information.    Company and IBC each represent that prior
to the execution of this Agreement, they have fully informed themselves of its
terms, contents, conditions and effects, and that no promise or representation
of any kind has been made to them except as expressly stated in this Agreement.

            10.       Ownership and Authority.   Company and IBC represent and
warrant that they have not sold, assigned, transferred, conveyed or otherwise
disposed of any or all of any claim, demand, right, or cause of action, relating
to any matter which is covered by this Agreement, that each is the sole owner of
such claim, demand, right or cause of action, and each has the power and
authority and has been duly authorized to enter into and perform this Agreement
and that this Agreement is the binding obligation of each, enforceable in
accordance with its terms.

            11.       No Admission.   This Agreement is contractual and it has
been entered into in order to compromise disputed claims and to avoid the
uncertainty and expense of the litigation.  This Agreement and each of its
provisions in any orders of the Court relating to it shall not be offered or
received in evidence in any action, proceeding or otherwise used as an admission
or concession as to the merits of the Action or the liability of any nature on
the part of any of the parties hereto except to enforce its terms.

            12.       Binding Nature.  This Agreement shall be binding on all
parties executing this Agreement and their respective successors, assigns and
heirs.

            13.       Authority to Bind.   Each party to this Agreement
represents and warrants that the execution, delivery and performance of this
Agreement and the consummation of the transactions provided in this Agreement
have been duly authorized by all necessary action of the respective entity and
that the person executing this Agreement on its behalf has the full capacity to
bind that entity.  Each party further represents and warrants that it has been
represented by independent counsel of its choice in connection with the
negotiation and execution of this Agreement, and that counsel has reviewed this
Agreement.

--------------------------------------------------------------------------------

 

 

 

           14.       Covenants.      

                       a.         For so long as IBC or any of its affiliates
holds any shares of Common Stock, neither Company nor any of its affiliates
shall  vote any shares of Common Stock owned or controlled by it (unless voting
in favor of a proposal approved by a majority of Company’s Board of Directors),
or solicit any proxies or seek to advise or influence any person with respect to
any voting securities of Company; in favor of (1) an extraordinary corporate
transaction, such as a reorganization or liquidation, involving Company or any
of its subsidiaries, (2) a sale or transfer of a material amount of assets of
Company or any of its subsidiaries, (3) any material change in the present
capitalization or dividend policy of Company, (4) any other material change in
Company’s business or corporate structure, (5) a change in Company’s charter,
bylaws or instruments corresponding thereto (6) causing a class of securities of
Defendant to be delisted from a national securities exchange or to cease to be
authorized to be quoted in an inter-dealer quotation system of a registered
national securities association, (7) causing a class of equity securities of
Company to become eligible for termination of registration pursuant to Section
12(g)(4) of the Securities Exchange Act of 1934, as amended, (8) terminating its
Transfer Agent (9) taking any action which would impede  the purposes and
objects of this Settlement Agreement  or (10) taking any action, intention, plan
or arrangement similar to any of those enumerated above.  Nothing in this
section shall be deemed to exclude strategic decisions by Company made in an
effort to expand the Company except as expressly stated herein.  The provisions
of this paragraph may not be modified or waived without further order of the
Court.

--------------------------------------------------------------------------------

 

                       b.         Immediately upon the signing of the Settlement
Order by the Court, the Company shall cause to be filed a Form 8-K with the
Securities and Exchange Commission disclosing the settlement. The Company shall
file such additional SEC filings as may be required in respect of the
transactions.

           15.       Indemnification.    Company shall indemnify, defend and
hold IBC and its affiliates harmless with respect to all obligations of Company
arising from or incident or related to this Agreement, including, without
limitation, any claim or action brought derivatively or by the Seller or
shareholders of Company.

           16.       Legal Effect.   The parties to this Agreement represent
that each of them has been advised as to the terms and legal effect of this
Agreement and the Order provided for herein, and that the settlement and
compromise stated herein is final and conclusive forthwith, subject to the
conditions stated herein, and each attorney represents that his or her client
has freely consented to and authorized this Agreement after have been so
advised.

           17.       Waiver of Defense.     Each party hereto waives a statement
of decision, and the right to appeal from the Order after its entry.  Company
further waives any defense based on the rule against splitting causes of
action.  The prevailing party in any motion to enforce the Order shall be
awarded its reasonably attorney fees and expenses in connection with such
motion.  Except as expressly set forth herein, each party shall bear its own
attorneys’ fees, expenses and costs.

           18.       Signatures.    This Agreement may be signed in counterparts
and the Agreement, together with its counterpart signature pages, shall be
deemed valid and binding on each party when duly executed by all parties.
Facsimile and electronically scanned signatures shall be deemed valid and
binding for all purposes.  This Agreement may be amended only by an instrument
in writing signed by the party to be charged with enforcement thereof. This
Agreement supersedes all prior agreements and understandings among the parties
hereto with respect to the subject matter hereof.

--------------------------------------------------------------------------------

 

           19.       Choice of Law, Etc.   Notwithstanding the place where this
Agreement may be executed by either of the parties, or any other factor, all
terms and provisions hereof shall be governed by and construed in accordance
with the laws of the State of Florida, applicable to agreements made and to be
fully performed in that State and without regard to the principles of conflicts
of laws thereof.  Any action brought to enforce, or otherwise arising out of
this Agreement shall be brought only in State Court sitting in Sarasota County,
Florida.

           20.       Exclusivity.    For a period of the earlier of one hundred
eighty (180) days from the date of the execution of this Agreement or upon IBC’s
final sale of all shares of stock issued pursuant hereto subsequent to final
adjustment; (a) Company and its representatives shall not directly or indirectly
discuss, negotiate or consider any proposal, plan or offer from any other party
relating to any liabilities, or any financial transaction having an effect or
result similar to the transactions contemplated hereby, and (b) IBC shall have
the exclusive right to negotiate and execute definitive documentation embodying
the terms set forth herein and other mutually acceptable terms. 

           21.       Inconsistency.    In the event of any inconsistency between
the terms of this Agreement and any other document executed in connection
herewith, the terms of this Agreement shall control to the extent necessary to
resolve such inconsistency.

--------------------------------------------------------------------------------

 

            22.       NOTICES.   Any notice required or permitted hereunder
shall be given in writing (unless otherwise specified herein) and shall be
deemed effectively given on the earliest of

 

(a)  the date delivered, if delivered by personal delivery as against written
receipt therefore or by confirmed facsimile transmission,

 

(b)  the seventh business day after deposit, postage prepaid, in the United
States Postal Service by registered or certified mail, or

 

(c)  the second business day after mailing by domestic or international express
courier, with delivery costs and fees prepaid,

 

in each case, addressed to each of the other parties thereunto entitled at the
following addresses (or at such other addresses as such party may designate by
ten (10) days’ advance written notice similarly given to each of the other
parties hereto):

 

 

 

Company:                               

                                    Santo Mining Corporation

                                    Alain French, CEO

                                    Ave. Sarasota #20, Suite 1103

                                    Torre Empresarial, Santo Domingo

                                    Republica Dominicana

                                    849-658-8081 (phone)           

                                    afrench@santomining.com (email)

                         

 

with a copy to:                       

             

                                    Michael G. Brown, Esquire

                                    P.O. Box 19702

                                    Sarasota, Florida 34237

                                    941-780-1300 (phone)

                                    941-296-7500 (fax)

                                    Florida Bar No. 0148709

             

                                    IBC Funds, LLC

                                    Attn: Samuel Oshana

1170 Kane Concourse, Suite 404

Bay Harbor, Florida 33154

Telephone: 786-218-4651

Email: sam@ibcfunds.com

 

            and

--------------------------------------------------------------------------------

 

 

                                    Charles N. Cleland, Jr.,
P.A.                                                                                                              

                                    2193 Ringling Boulevard

Sarasota, Florida 34237

(941) 955-1595 phone

(941) 953-7185 facsimile

Florida Bar No. 0896195

ccleland@clelandpa.com email

 

IN WITNESS WHEREOF, the parties have duly executed this Amended and Restated
Settlement Agreement and Stipulation as of the date first indicated above.

 

                                                           IBC Funds, LLC

 

 

                                                           By:
___________________________

                                                                       Name:
__________________

                                                                       Title:
___________________

 

 

 

 

                                                           Santo Mining Corp.

 

 

                                                           By:
____________________________

                                                                       Name:
____________________

                                                                       Title:
_____________________

 

                                                                                  
 

--------------------------------------------------------------------------------

 

SCHEDULE A

 

CLAIMS

 

 

 

 

 

 

 

 

 

             

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

Affiliates

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

IN THE CIRCUIT COURT IN THE TWELFTH JUDICIAL CIRCUIT

IN AND FOR SARASOTA COUNTY, FLORIDA

 

                                                           
                        CIVIL ACTION NO.

IBC Funds, LLC,

a Nevada Limited Liability Corporation,

                                    Plaintiff,

 

                        -against-

                                                                                               
      

 

Santo Mining Corp.,

a Nevada Corporation,

                                    Defendant.

____________________________________/

 

ORDER GRANTING APPROVAL OF AMENDED AND RESTATED

SETTLEMENT AGREEMENT AND STIPULATION

 

 

            This matter having come on for a hearing on the ____ day of
__________, 2013, to approve the Settlement Agreement entered into as of
___________________ between Plaintiff, IBC Funds, LLC (“Plaintiff”) and
Defendant, Santo Mining Corp. (“Defendant” and collectively with Plaintiff, the
“Parties”), and the Court having held a hearing as to the fairness of the terms
and conditions of the Amended and Restated Settlement Agreement and Stipulation
and being otherwise fully advised in the premises, the Court hereby finds as
follows:

            1.         The Court has been advised that the Parties intend that
the sale of the Shares (as defined by the Settlement Agreement and, hereinafter,
the “Shares”) to and the resale of the Shares by Plaintiff in the United States,
assuming satisfaction of all other applicable securities laws and regulations,
will be exempt from registration under the Securities Act of 1933 (the
“Securities Act”) in reliance upon Section 3(a)(10) of the Securities Act based
upon this Court’s finding herein that the  terms and conditions of the issuance
of the Shares by Defendant to Plaintiff are fair to Plaintiff;

--------------------------------------------------------------------------------

 

            2.         The hearing having been scheduled upon the consent of
Plaintiff and Defendant, Plaintiff has had adequate notice of the hearing and
Plaintiff is the only party to whom Shares will be issued pursuant to the
Settlement Agreement;

            3.         The terms and conditions of the issuance of the Shares in
exchange for the release of certain claims as set forth in the Settlement
Agreement are fair to Plaintiff, the only party to whom the Shares will be
issued;

            4.         The fairness hearing was open to Plaintiff.  Plaintiff
was represented by counsel at the hearing who acknowledged that adequate notice
of the hearing was given and consented to the entry of this Order.

            It is hereby ORDERED AND ADJUDGED that the Amended and Restated
Settlement Agreement and Stipulation is hereby approved as fair to the party to
whom the Shares will be issued, within the meaning of Section 3(a)(10) of the
Securities Act and that the sale of the Shares to Plaintiff and the resale of
the Shares in the United States by Plaintiff, assuming satisfaction of all other
applicable securities laws and regulations, will be exempt from registration
under the Securities Act of 1933.

            SO ORDERED, this ___ day of ___________, 2013.

 

                                                                       
____________________________________

                                                                        The
Honorable _________________

 

 Conformed copies to:

Charles N. Cleland, Jr., Esq.

Michael G. Brown, Esq.

--------------------------------------------------------------------------------

 

IN THE CIRCUIT COURT IN THE TWELFTH JUDICIAL CIRCUIT

IN AND FOR SARASOTA COUNTY, FLORIDA

 

    
                                                                              
CIVIL ACTION NO.

IBC Funds, LLC,

a Nevada Limited Liability Corporation,

                                    Plaintiff,

 

                        -against-

                                                                                               
      

 

Santo Mining Corp.,

a Nevada Corporation,

                                    Defendant.

____________________________________/

 

STIPULATION OF DISMISSAL

 

             

IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned, the
attorneys of record for all the parties to the above-entitled action, pursuant
to the Florida Rules of Civil Procedure, that whereas no party hereto is an
infant or incompetent person for whom a committee has been appointed or
conservatee and no person not a party has an interest in the subject matter of
the action, the above-entitled action be, and the same hereby is, discontinued
with prejudice, each party to bear its own costs.

            This Stipulation may be filed without further notice with the Clerk
of the Court.

 

Dated: _______________________, 2013

 

__________________________________               
___________________________________

Charles N. Cleland, Jr., Esq.                                       Michael G.
Brown, Esquire

CHARLES N. CLELAND, JR., P.A.                                    P.O. Box 19702

Florida Bar No. 0896195                                            Sarasota,
Florida 34237

2193 Ringling Blvd.                                                  
941-780-1300 (phone)

Sarasota, Florida 34237                                             
941-296-7500 (fax)

(941) 955-1595 phone                                                 Florida Bar
No. 0148709

(941) 953-7185 facsimile                                            Attorney for
Defendant

Attorney for
Plaintiff                                                             

             

 

SO ORDERED:                     ___________________________________

                                                The Honorable
______________________

 

--------------------------------------------------------------------------------



 